Citation Nr: 1402792	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  11-00 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 10 percent for the service-connected head injury with an anxiety disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from January 1986 to January 1990 and January 1991 to May 1991.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the RO.  

The Veteran testified from the RO by way of videoconference technology at a hearing before the undersigned Veterans Law Judge (VLJ) in September 2012; a transcript of the hearing is of record.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In his September 2012 hearing, the Veteran essentially testified that the symptoms, most notably memory deficits, related to his head injury with anxiety disorder disability had worsening.  As a result, he was having increasing difficulties with social interactions and employment responsibilities. He was last afforded VA examinations specifically addressing this disability in August 2009. 

VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Therefore, the Board finds that more current VA examination(s) is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected head injury with anxiety disorder.

Any outstanding treatments records also should be obtained for review in connection with the claim for increase.  

Accordingly, the case is REMANDED for the following action:

1. The RO should take all indicated action to obtain and associate with the record copies of all outstanding records of VA treatment since August 2009. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. In such case, notice must be provided to the Veteran and his representative. He should be informed that he can also provide alternative forms of evidence. 

2. The RO then should have the Veteran scheduled for VA examination(s) to ascertain the severity of his service-connected residuals of a head injury with anxiety disorder. All indicated tests and studies must be conducted.

All three areas of dysfunction that may result from TBI (i.e., cognitive, emotional/behavioral, and physical) must be evaluated and all pertinent symptomatology and findings should be reported in detail utilizing the current Compensation and Pension Examination TBI Examination Guidelines. The examiner(s) must provide a complete rationale for all findings and opinions.  

3. After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, this case should be returned to the Board for the purpose of appellate disposition. The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


